DETAILED ACTION
The present application, was filed on or about 2 June 2020.
Claims 1-13 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019110543789, filed on or about 5 November 2019.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description: Enablement

Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
All questions of enablement under 35 U.S.C. 112(a)  are evaluated against the claimed subject matter with the focus of the examination inquiry being whether everything within the scope of the claim is enabled. MPEP 2161.01(III).  Accordingly, examiners should determine what each claim recites and what subject matter is encompassed by the claim when the claim is considered as a whole and not analyze the claim elements individually.  MPEP 2161.01(III).  
To satisfy the enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." MPEP 2161.01(III) citing e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).  In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: 
(1) the breadth of the claims; 
(2) the nature of the invention; 
(3) the state of the prior art; 
(4) the level of one of ordinary skill; 
(5) the level of predictability in the art; 
(6) the amount of direction provided by the inventor; 
(7) the existence of working examples; and 
(8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737, 8 USPQ2d 1404. 

The undue experimentation determination is not a single factual determination; rather, it is a conclusion reached by weighing all the factual considerations.  Id.
Claim 1 recites functional language for determining a second distribution of updated disk slices, calculating a first number of available disk slices, calculating a second number of available disk slices, and determining a number of the second of storage units allowed to be built.  Claim 1 recites subject matter directed towards analyzing the distribution of disk slices, the locations of those slices, and the calculation of certain metrics based on the distribution of disk slices.  MPEP 2161.01(III).  
Applicant’s claim 1 is broad.  Claim 1 recites five functions.  The first function is determining a distribution of disk slices, the second function is determining a second distribution of updated disk slices, the third function is determined a first available number of disk slices, the fourth function is determining a second available number of disk slices, and the fifth function is determined the number of the second set of storage units allowed to be built.  The claims do not specify a particular way that each of the determination is to be accomplished.  For example, Applicant claims “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool” without specifying a manner of calculating the distribution.  
The nature of Applicant’s invention is a method, apparatus, and computer program product for storage management.  Applicant’s Specification further states that its invention is directed to Redundant Arrays of Independent Disks (RAID) devices.  
The state of the prior art is RAID devices were first discussed by David Patterson, Garth Gibson, and Randy H Katz in 1988.  Patterson, David; et al. A Case for Redundant Arrays of Inexpensive Disks (RAID), University of California. Computer Science Division, Department of 
The level skill of one of ordinary is an individual with training, knowledge, education, and experience in distributed storage devices, the management of those systems, and computer systems.
The level of predictability in the art is high.  Storage management is a field that is integral to computer function.  Because data needs to be in a place where a processor can access it, the art of memory storage must be predictable.  For example, if there were any unpredictability in the art, then there would be no point to memory storage because a processor would not be able to find the data it needs. 
Turning to the direction and guidance on how to practice the claimed invention, providing guidance, direction, and working examples is evidence against undue experimentation.  MPEP 2164.06(b) citing In Re Wands, 858 F2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  With regards to Applicant’s first function, which is “determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool,” the Specification states:
determining the first distribution includes determining the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the first set of storage units; determining, based on the sum, the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in first slice pool; and20 determining the first distribution based on the initial positions.  Specification [0071].  
Applicant’s Specification states that the first distribution is based on “the initial positions” and the first distribution may also be determined by determining the number and quality of disks and the number of disk slices.  Specification [0071].  Each initial position is a position of the disk slices used to build a first set of storage units in the first slice pool.  Specification [0071].  However, a first distribution is a determination derived from a first distribution of disk slices.  Neither the Claims nor the Specification clearly connect the initial positions, a first distribution, and the disk slices.  Although Applicant recites a series of elements, how those elements interact is ambiguous.  Therefore, Applicant has not provided guidance, direction, or working examples to weigh against a finding of undue experimentation.  
With regards to Applicant’s second function, which is “in response to a determination that the first slice pool is expanded to a second slice pool, determining, at least based on a sum of the disk slices having been used to build the first set of storage units, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool,” the Specification states:
In some embodiments, determining the second distribution includes determining the number of a plurality of disks comprised in the second slice pool based on the number of at least one additional disk and the number of a plurality of disks comprised in the first slice pool; determining the number of disk slices comprised in stripes of the first set of storage units; determining updated positions of the updated disk slices in the second slice pool based on the30 sum of the disk slices having been used to build the first set of storage units, the number of a 18 Attorney Docket No.: 1003-1083plurality of disks comprised in the second slice pool, and the number of disk slices comprised in the stripes; and determining the second distribution based on the updated positions. Specification [0073].

Reviewing this information, this Examiner is left asking what does it mean for a second distribution to be determined from a plurality of disks comprised in the second based on the number of at least one additional disk and the number of a plurality of disks? Emphasis Added.  What does “based on” encompass?  Does “based on” include any mathematical concept?  Neither the Claims nor the Specification clearly connect the elements Applicant’s recites as those required to “determine a second distribution.”  Although Applicant recites a series of elements, how those elements interact is ambiguous.  Therefore, Applicant has not provided guidance, direction, or working examples to weigh against a finding of undue experimentation.  Instead, Applicant relies on the experimentation of the reader to provide any scope or meaning to the terms “based on” and “determining.”    
With regards to Applicant’s third function, which is “determining, based on the first distribution and the second distribution, a first available number of disk slices,” the Specification states:
In some embodiments, determining the first available number and the second available number includes determining a reference nominal capacity of a reference disk in disks comprised in the second slice pool; in response to a determination that the reference nominal capacity fails10 to exceed a threshold capacity, determining an effective nominal capacity for each of the disks as the reference nominal capacity; determining the first available number based on the first distribution and the effective nominal capacity; and determining the second available number based on the second distribution and the effective nominal capacity.  Specification [0075].

Applicant states determining the first available number includes “determining a reference nominal capacity of a reference disk in disks comprised in the second slice pool” and determining whether the nominal capacity exceeds a threshold.  Specification [0075].  However, these elements of the Specification do not provide guidance, direction, or a working example because the claim does not recite determining a first and second available number of disks from a nominal capacity and a threshold.  Instead the claim 
With regards to Applicant’s fourth function, which is determining “a second available number of disk slices available for building a second set of storage units in the second slice pool” Applicant provides the same information as that stated above in Paragraph 20.  Much like its third function, the claims and specification address. With regard to Applicant’s fourth function, Applicant’s Claims and Specification do not provide any guidance, direction, or working examples to weigh against a finding of undue experimentation.  Instead, Applicant relies on the experimentation of the reader to provide any scope or meaning to determining a second number of available disk slices.
Finally, with regards to Applicant’s fifth function, which is “determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built,” the Specification states:
Applicant provides Figures 5A, 5B, 6A, and 6B as illustrations of examples of determining the number of storage units allowed to be built.  

Applicant states “embodiments of the present disclosure provide a method for determining the number of storage units allowed to be built. In this method, the number of storage units allowed to be built is determined based on the distribution of disk slices of storage units having20 been used to build before and after rebalancing and the actual effective capacity of each disk.”  Specification [0043].
In some embodiments, determining the number of the second set of storage units allowed to be built includes determining a first predicted number of the second set of storage units allowed to be built based on the first available number, a reserved number of reserved disk slices required by the second set of storage units, and a 
The above teachings of the Specification do not provide guidance, direction, or working examples to determine the number of the second set of storage units allowed to be built because the claims require that the determination is based, at least on, the first available number and the second available number.  With regard to Applicant’s fifth function, Applicant’s Claims and Specification do not provide any guidance, direction, or working examples to weigh against a finding of undue experimentation.  Instead, Applicant relies on the experimentation of the reader to provide any scope or meaning to determining the number of the second set of storage units allowed to be built.
With regards to the elements recited in Claims 1, Applicant has not provided any working examples.
The final consideration, to help determine whether Applicant’s disclosure requires undue experimentation, is the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737, 8 USPQ2d 1404.  Applicant presents a series of intertwined functions.  Beginning in the middle, Applicant recites “determining, based on the first distribution and the second distribution, a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units.”  The first available number of disk slices and the second available number of disk slices require knowledge of the first and second distribution.  Applicant requires the first distribution is a value derived from “determining a first distribution of disk slices having been used to build a Probability density function, Cumulative distribution function, Inverse cumulative probability, Beta distribution, Binomial distribution, Cauchy distribution, Chi-square distribution, Discrete distribution, Exponential distribution, F-distribution, Gamma distribution, Geometric distribution, Hypergeometric distribution, Integer distribution, Normal distribution, Laplace distribution, Largest extreme value distribution, Logistic distribution, Loglogistic distribution, Lognormal distribution, Negative binomial distribution, Poisson distribution, Smallest extreme value distribution, t-distribution, Triangular distribution, Uniform distribution, and Weibull distribution.  In order to make or use Applicant’s invention, a person having ordinary skill in the art would have to apply one of those twenty seven probability distributions, test whether that the probability distribution can be used to build a first set of storage units in a first slice pool, determine the output of that probability distribution, apply the output to determine “based on the first distribution and the second distribution, a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units,” and then apply that output to the remainder of the claim.  All this must be accomplished without any guidance from the disclosure as to the scope of Applicant’s “determining.”  So if each input requires five steps and there are twenty seven probability distributions, then a person having ordinary skill in the art may have to go through one hundred and thirty-five steps just to conclude whether or not Applicant’s invention can work using probability distributions.  Therefore, a reasonable 
Analysis of the Wands factors leads to a single conclusion.  Applicant’s broad claims;  the nature of Applicant’s invention; the state of the prior art; the level of one of ordinary skill;  the level of predictability in the art; the little direction provided by the inventor; the lack of working examples; and a high quantity of experimentation needed to make or use the invention based on the content of the disclosure results in a conclusion that Applicant’s invention would require undue experimentation to make or use Applicant’s invention. 
Claims 7 and 13 are rejected under the same rational as Claim 1. 
Claims 2-6 and 8-12 are rejected as depending from a rejected base claim. 

Written Description: Possession

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  MPEP 2163.02.  Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  MPEP 2163.02.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  MPEP 2163.02.  
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  Id.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or 
Claim 1 recites functional language for determining a second distribution of updated disk slices, calculating a first number of available disk slices, calculating a second number of available disk slices, and determining a number of the second of storage units allowed to be built.  However, Applicant does not disclose that it possesses a way to accomplish those calculations.  For example, Claim 1 recites:
in response to a determination that the first slice pool is expanded to a second slice pool, determining, at least based on a sum of the disk slices having been used to build the first set of storage units, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool; 

determining, based on the first distribution and the second distribution, a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units; and 

determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built.  

Applicant’s first calculation is based on the condition “in response to a determination that the first slice pool is expanded to a second slice pool.”  When that condition is present, Applicant’s method includes “determining, at least based on a sum of the disk slices having been used to build the first set of storage units, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool.”  Therefore, Applicant’s first calculation outputs “a second distribution of updated disk slices” having the input of “a sum of the disk slices having been used to build the first set of storage units.”  However, Applicant does 
Similarly, a search of the Specification does not provide any additional guidance.  For example, the Specification repeats “the first slice pool is expanded to a second slice pool, determining, at least based on a sum of the disk slices having been used to build the first set of storage units, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool” but does not provide further guidance on how to carry out those claim elements.  Specification [0006-0008, 0071-0072].  Again, the Specification merely repeats “determining, based on the first distribution and the second distribution, a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units” without providing any information on how to execute Applicant’s determination.  Specification [0006-0007, 0074-0077].  Finally, the “determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built” is repeated in the Specificaiton.  Specification [0006-0007, 0043, 0077-0078].  However, merely repeating the elements did not provide any additional information on how Applicant intends to accomplish its task.  
Applicant does specify that the number of storage units allowed to be built can “an be determined5 based on the distribution of disk slices of storage units having been used to build 
An additional reference to the number of the second set of storage units allowed to be built include a number associated with rebalancing, but this does not support the claim elements because rebalancing is not claimed.  Specification [0056].
Claims 7 and 13 are rejected under the same rational as Claim 1. 
Claims 2-6 and 8-12 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lubbers et al (US 6,895,467 referred hereinafter as Lubbers).
In regards to Claim 1, Lubbers discloses a method for storage management comprising: 
determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool (Lubbers (Col. 6 Lines 3-11) teaches logical units (LUNs) have one or more redundant stores (RStore). Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers (Col. 6 Lines 3-11).  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].).; 
in response to a determination that the first slice pool is expanded to a second slice pool (Lubbers [Col. 12 Lines 58-63] teaches adding and removing drives from an LDAD over time., determining, at least based on a sum of the disk slices having been used to build the first set of storage units, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool (Adding drives requires spreading existing data out over more drives, while removing drives requires migrating data from the existing drives to fill capacity on the remaining drives. Lubbers [Col. 12 Lines 58-63].  When migrating data, Lubbers teaches levelling, which is spreading data for a given LUN over as many physical drives as possible in proportion to the contribution of that physical volume to the total amount of physical storage available for allocation to a given logical disk.  Lubbers [Col. 12 Lines 63-67, Col. 13 Lines 1-4].  Therefore, when expanding a first pool of data into a second pool, a second distribution of updated slices used to build all the slices in all available pools is a proportion to the contribution of that physical volume to the total amount of physical storage available for allocation to a given logical disk.); 
determining, based on the first distribution and the second distribution (Lubbers [Col. 13 Lines 5-9] teaches remapping the location of data based on the distribution of the data within the first and second data stores.), a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units (Lubbers [Col. 13 Lines 5-9] teaches modifying existing RSTOREs to use the new PSEGs by copying data from one PSEG to another and then changing the data in the appropriate RSD to indicate new membership.); and 
determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built (Lubbers [Col. 13 Lines 9-16] teaches continuously managing and updating the relationship between logical and physical storage to reflect a current storage environment.).  
In regards to Claim 2, Lubbers discloses the method of claim 1, wherein determining the first distribution comprises: determining the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the first set of storage units (Lubbers [Col. 11 Lines 54-55] teaches a request for storage in a RAID system specifies a LUN and an address.); determining, based on the sum, the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in first slice pool (Lubbers [Col. 12 Lines 19-30] teaches Rstores follow basic RAID rules.  Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers (Col. 6 Lines 3-11).  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].  ; and determining the first distribution based on the initial positions (Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].).  
In regards to Claim 3, Lubbers discloses the method of claim 1, wherein determining the second distribution comprises: determining the number of a plurality of disks comprised in the second slice pool based on the number of at least one additional disk and the number of a plurality of disks comprised in the first slice pool; determining the number of disk slices comprised in stripes of the first set of storage units; determining updated positions of the updated disk slices in the second slice pool based on the sum of the disk slices having been used to build the first set of storage units, the number of a plurality of disks comprised in the second slice pool, and the number of disk slices comprised in the stripes; and determining the second distribution based on the updated positions (Lubbers [Col. 12 Lines 58-67] teaches adding and removing drives from an LDAD.  Existing RSTOREs, which follow RAID rules such as striping, are modified to use the new PSEGs.  Lubbers [Col. 13 Lines 5-9]. Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers (Col. 6 Lines 3-11).  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].).  
In regards to Claim 4, Lubbers discloses the method of claim 1, wherein determining the first available number and the second available number comprises: determining a reference nominal capacity of a reference disk in disks comprised in the second slice pool (Lubbers [Col. 14 Lines 1-5, Col. 14 Lines 21-32] teaches a reference nominal capacity in the ; in response to a determination that the reference nominal capacity fails to exceed a threshold capacity, determining an effective nominal capacity for each of the disks as the reference nominal capacity (Lubbers [Col. 9 Lines 14-21] teaches determining a threshold volume of storage capacity from among all storage units where the volumes are different.  In consideration of this threshold, Lubbers teaches decomposing physical drives into uniform sized atomic units (PSEGs).  Lubbers [Col. 9 Lines 22-32].); determining the first available number based on the first distribution and the effective nominal capacity; and determining the second available number based on the second distribution and the effective nominal capacity (Lubbers [Col. 6 Lines 3-11, Col. 9 Lines 22-32] teaches determining the effective nominal capacity of each distribution as the number of PSEGs.).  
In regards to Claim 5, Lubbers discloses the method of claim 1, wherein determining the number of the second set of storage units allowed to be built comprises: determining a first predicted number of the second set of storage units allowed to be built based on the first available number, a reserved number of reserved disk slices required by the second set of storage units, and a required number of disk slices for building one of the second set of storage units (Lubbers [Col. 21 Lines 41-45] teaches a deterministic method to predict PSEG placement in advance of actual allocation.  For a second set of storage units allowed to be built, Lubbers teaches a reserve number of PSEGs, the use of lookup tables that are generated to bind PSEGs to RStores in advance of PSEG allocation.  Lubbers [Col. 21 Lines 39-50].  The lookup table is created using the RSS and disk critical ratios to accomplished leveled allocation.  Lubbers [Col. 21 Lines 47-54].); determining a second predicted number of the second set of storage units allowed to be built based on the second available number, the reserved number, and the required number (A second predict number of the second set of storage units allowed to be built is a prediction to determine a target size based on the requirements of the RAID configuration where the configuration includes a minimum and maximum number of disks for a RAID set.  Lubbers [Col. 21 Lines 55-67].); and determining the number of the second set of storage units allowed to be built by comparing the first prediction number and the second prediction number (Based on the target number, the change in RSS, and a sufficient number of free PSEGs, the RSS is either migrated ot another RSS having sufficient free space, or the RSS is split into smaller units that will fir on fewer drive.  Lubbers [Col. 22 lines 1-17].).  
In regards to Claim 6, Lubbers discloses the method of claim 5, further comprising: in response to a determination that the second prediction number is less than the first prediction number, determining the second prediction number as the number of the second set of storage units allowed to be built (Lubbers [Col. 22 Lines 7-17] teaches selecting the second predicted number to create a single RSS that is closer to the target drive size.).  
In regards to Claim 7, Lubbers discloses an electronic device comprising: at least one processor; and a memory coupled to the at least one processor, the memory having instructions stored therein, the instructions, when executed by the at least one processing unit, causing the device to execute acts (Lubbers [Col. 4 Lines 56-66; Claim 13] teaches a host and processors executing instructions to carry out the embodiments of the invention.), the acts comprising: 
determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool (Lubbers (Col. 6 Lines 3-11) teaches logical units (LUNs) have one or more redundant stores (RStore). Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers (Col. 6 Lines 3-; 
in response to a determination that the first slice pool is expanded to a second slice pool (Lubbers [Col. 12 Lines 58-63] teaches adding and removing drives from an LDAD over time., determining, at least based on a sum of the disk slices having been used to build the first set of storage units, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool (Adding drives requires spreading existing data out over more drives, while removing drives requires migrating data from the existing drives to fill capacity on the remaining drives. Lubbers [Col. 12 Lines 58-63].  When migrating data, Lubbers teaches levelling, which is spreading data for a given LUN over as many physical drives as possible in proportion to the contribution of that physical volume to the total amount of physical storage available for allocation to a given logical disk.  Lubbers [Col. 12 Lines 63-67, Col. 13 Lines 1-4].  Therefore, when expanding a first pool of data into a second pool, a second distribution of updated slices used to build all the slices in all available pools is a proportion to the contribution of that physical volume to the total amount of physical storage available for allocation to a given logical disk.); 
determining, based on the first distribution and the second distribution (Lubbers [Col. 13 Lines 5-9] teaches remapping the location of data based on the distribution of the data within the first and second data stores.), a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units (Lubbers [Col. 13 Lines 5-9] teaches modifying existing RSTOREs to use the new PSEGs by ; and 
determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built (Lubbers [Col. 13 Lines 9-16] teaches continuously managing and updating the relationship between logical and physical storage to reflect a current storage environment.).  
In regards to Claim 8, Lubbers discloses the device of claim 7, wherein determining the first distribution comprises: determining the number of a plurality of disks comprised in the first slice pool and the number of disk slices comprised in stripes of the first set of storage units (Lubbers [Col. 11 Lines 54-55] teaches a request for storage in a RAID system specifies a LUN and an address.); determining, based on the sum, the number of the plurality of disks, and the number of disk slices comprised in the stripes, initial positions of the disk slices having been used to build the first set of storage units in first slice pool (Lubbers [Col. 12 Lines 19-30] teaches Rstores follow basic RAID rules.  Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers (Col. 6 Lines 3-11).  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].  Therefore, the members of the storage pools are located using a LUN, address, and offset. Lubbers [Col. 8 Lines 59-65].); and determining the first distribution based on the initial positions (Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].).  
In regards to Claim 9, Lubbers discloses the device of claim 7, wherein determining the second distribution comprises: determining the number of a plurality of disks comprised in the second slice pool based on the number of at least one additional disk and the number of a plurality of disks comprised in the first slice pool; determining the number of disk slices comprised in stripes of the first set of storage units; determining updated positions of the updated disk slices in the second slice pool based on the sum of the disk slices having been used to build the first set of storage units, the number of a plurality of disks comprised in the second slice pool, and the number of disk slices comprised in the stripes; and determining the second distribution based on the updated positions (Lubbers [Col. 12 Lines 58-67] teaches adding and removing drives from an LDAD.  Existing RSTOREs, which follow RAID rules such as striping, are modified to use the new PSEGs.  Lubbers [Col. 13 Lines 5-9]. Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers (Col. 6 Lines 3-11).  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].).  
In regards to Claim 10, Lubbers discloses the device of claim 7, wherein determining the first available number and the second available number comprises: determining a reference nominal capacity of a reference disk in disks comprised in the second slice pool (Lubbers [Col. 14 Lines 1-5, Col. 14 Lines 21-32] teaches a reference nominal capacity in the added or removed disks as the number of RStores defined by the RSS contained in an ordered list of physical drives.); in response to a determination that the reference nominal capacity fails to exceed a threshold capacity, determining an effective nominal capacity for each of the disks as the reference nominal capacity (Lubbers [Col. 9 Lines 14-21] teaches determining a threshold volume of storage capacity from among all storage units where the volumes are different.  In consideration of this threshold, Lubbers teaches decomposing physical drives into ; determining the first available number based on the first distribution and the effective nominal capacity; and determining the second available number based on the second distribution and the effective nominal capacity (Lubbers [Col. 6 Lines 3-11, Col. 9 Lines 22-32] teaches determining the effective nominal capacity of each distribution as the number of PSEGs.).  
In regards to Claim 11, Lubbers discloses the device of claim 7, wherein determining the number of the second set of storage units allowed to be built comprises: determining a first predicted number of the second set of storage units allowed to be built based on the first available number, a reserved number of reserved disk slices required by the second set of storage units, and a required number of disk slices for building one of the second set of storage units (Lubbers [Col. 21 Lines 41-45] teaches a deterministic method to predict PSEG placement in advance of actual allocation.  For a second set of storage units allowed to be built, Lubbers teaches a reserve number of PSEGs, the use of lookup tables that are generated to bind PSEGs to RStores in advance of PSEG allocation.  Lubbers [Col. 21 Lines 39-50].  The lookup table is created using the RSS and disk critical ratios to accomplished leveled allocation.  Lubbers [Col. 21 Lines 47-54].); determining a second predicted number of the second set of storage units allowed to be built based on the second available number, the reserved number, and the required number (A second predict number of the second set of storage units allowed to be built is a prediction to determine a target size based on the requirements of the RAID configuration where the configuration includes a minimum and maximum number of disks for a RAID set.  Lubbers [Col. 21 Lines 55-67].); and determining the number of the second set of storage units allowed to be built by comparing the first prediction number and the second prediction number (Based on the target number, the change in RSS, and a sufficient .  
In regards to Claim 12, Lubbers discloses the device of claim 11, the acts further comprising in response to a determination that the second prediction number is less than the first prediction number, determining the second prediction number as the number of the second set of storage units allowed to be built (Lubbers [Col. 22 Lines 7-17] teaches selecting the second predicted number to create a single RSS that is closer to the target drive size.).  

In regards to Claim 13, Lubbers discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management; the set of instructions, when carried out by computerized circuitry (Lubbers [Col. 4 Lines 56-66; Claim 13] teaches a host and processors executing instructions to carry out the embodiments of the invention.), causing the computerized circuitry to perform a method of: 
determining a first distribution of disk slices having been used to build a first set of storage units in a first slice pool (Lubbers (Col. 6 Lines 3-11) teaches logical units (LUNs) have one or more redundant stores (RStore). Each RStore is an ordered set of physical storage segments (PSEGs) that are contained within a single redundant store set (RSS). Lubbers (Col. 6 Lines 3-11).  Lubbers teaches disk slices as LUNs, storage units as LDADs, and a slice pool as multiple LDADs or multiple storage pools.  Lubbers [Col. 8 Lines 11-22].).; 
in response to a determination that the first slice pool is expanded to a second slice pool (Lubbers [Col. 12 Lines 58-63] teaches adding and removing drives from an LDAD over time., determining, at least based on a sum of the disk slices having been used to build the first set of storage units, a second distribution of updated disk slices used to build the first set of storage units in the second slice pool (Adding drives requires spreading existing data out over more drives, while removing drives requires migrating data from the existing drives to fill capacity on the remaining drives. Lubbers [Col. 12 Lines 58-63].  When migrating data, Lubbers teaches levelling, which is spreading data for a given LUN over as many physical drives as possible in proportion to the contribution of that physical volume to the total amount of physical storage available for allocation to a given logical disk.  Lubbers [Col. 12 Lines 63-67, Col. 13 Lines 1-4].  Therefore, when expanding a first pool of data into a second pool, a second distribution of updated slices used to build all the slices in all available pools is a proportion to the contribution of that physical volume to the total amount of physical storage available for allocation to a given logical disk.); 
determining, based on the first distribution and the second distribution (Lubbers [Col. 13 Lines 5-9] teaches remapping the location of data based on the distribution of the data within the first and second data stores.), a first available number of disk slices and a second available number of disk slices available for building a second set of storage units in the second slice pool, the second set of storage units being different from the first set of storage units (Lubbers [Col. 13 Lines 5-9] teaches modifying existing RSTOREs to use the new PSEGs by copying data from one PSEG to another and then changing the data in the appropriate RSD to indicate new membership.); and 
determining, at least based on the first available number and the second available number, the number of the second set of storage units allowed to be built (Lubbers [Col. 13 Lines 9-16] teaches continuously managing and updating the relationship between logical and physical storage to reflect a current storage environment.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wright, Stephen. Dell EMC PowerStore: Best Practices Guide, Dell Technologies (June 2021) (referred hereinafter as Wright).  Wright discloses well know techniques for managing a dispersed storage system.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        

/Michael Krofcheck/Primary Examiner, Art Unit 2138